Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
The rejection of record has been overcome by the filing of the terminal disclaimer, filed December 17, 2020.
Claims 474-512 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of accessing instructions from one or more physical memory devices for execution by one or more processors; executing instructions accessed from the one or more physical devices by the one or more processors; storing, in at least one of the physical memory devices, binary digital signal values resulting from having executed the instructions on the one or more processors; wherein the accessed instructions are executable to merge complex two dimensional graphical hierarchies; and wherein executing the complex hierarchy merger instructions further comprising: accessing from the one or more physical memory devices, a first symbol value corresponding to the first complex two dimensional graphical hierarchy and a second symbol value corresponding to the second complex two dimensional graphical hierarchy, the first and second symbol values based, at least in part, on a stored association between symbol values and labeled tree hierarchies, wherein the complex two dimensional graphical hierarchies to be merged have a corresponding unique symbol value; combining the first symbol value and the second symbol value to yield a third symbol value; and forming the third complex two dimensional graphical hierarchy based, at least in part on the first and second complex two dimensional graphical hierarchies as set forth in claims 474, 487, and 500.
The closest prior art, Buneman et al., however, does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.  Further, the allowed limitations have been previous indicated in the parent application, 14/870,744, as being free of any prior art.


CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.

Primary Examiner, Art Unit 2152